DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/8/2021 has been entered, claims 1 and 5 are cancelled, and claims 20-21 are new, thus claims 2-4 and 6-21 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
The amendment to the drawing also overcomes the previous objection, therefore the drawing objection is hereby withdrawn.
Allowable Subject Matter
Claims 2-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display substrate wherein “the conductive layer is constituted by the blocking part, and the blocking part protrudes from the insulation material layer in a direction away from the base substrate” in combination with the limitation wherein “the insulation material layer is filled in a space between the opposite side surfaces of the first electrode and the second electrode, the blocking part runs through the insulation material layer, and the insulation material layer is in contact with the opposite side surfaces of the first electrode and the second electrode” as recited in claim 6;  	a display substrate wherein “the conductive layer is constituted by the blocking part, and a surface of the blocking part away from the base substrate is flush with a surface of the insulation material layer away from the base substrate” in combination with the limitation wherein “the insulation material layer is filled in a space between the opposite side surfaces of the first electrode and the second electrode, the blocking part runs through the insulation material layer, and the insulation material layer is in contact with the opposite side surfaces of the first electrode and the second electrode” as recited in claim 7; and  	a display substrate wherein “the conductive layer further comprises an intersected part that is intersected with the blocking part at a side of the insulation material layer away from the base substrate” in combination with the limitation wherein “the insulation material layer is filled in a space between the opposite side surfaces of the first electrode and the second electrode, the blocking part runs through the insulation material layer, and the insulation material layer is in contact with the opposite side surfaces of the first electrode and the second electrode” as recited in claim 8. 	Claims 2-4 and 9-21 are also allowed for further limiting and depending upon allowed claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.